Citation Nr: 1300770	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for renal lithiasis, status post lithotripsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A copy of the statement of the case indicates that a notice of disagreement was received in October 2007 and that the statement of the case was issued in December 2008.  A substantive appeal was received in January 2009.  The Veteran requested a Board travel Board hearing in January 2009, but ultimately cancelled that hearing request in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected renal lithiasis disability.  A March 2011 note from the decision review officer, combined with a December 2012 letter from the representative, indicates that paperwork from a temporary file which had been created while the claims folder was at the Board on another matter could not be located.  According to a copy of the December 2008 statement of the case which was recovered from VA computer records in March 2011, the Veteran's claim was filed on June 8, 2006.  That means that evidence of impairment caused by renal lithiasis disability since then is relevant, as disability ratings are assigned based upon impairment shown since a claim is filed.  

There is of record no relevant evidence, except for VA correspondence to the Veteran (obtained from VA computer storage), dating between the June 2006 date of claim and January 2009.  The RO should attempt to collaterally recover any evidence which was previously received, through VA facilities, the Veteran, and his representative.  The Board notes in this regard that the May 2007 rating decision and December 2008 statement of the case reference a June 2006 claim, an August 2006 statement from the Veteran, an August 2006 VA examination report, October 2003 to August 2006 Pensacola, Florida VA medical records; and an October 2007 notice of disagreement.  

Next, a review of the record suggests that VA has not given the Veteran adequate VCAA notice in this case.  There is no VCAA letter to the Veteran of record, and none is mentioned in the May 2007 rating decision, the December 2008 statement of the case, or any other evidence of record.  There is reference in the December 2008 statement of the case to an October 2008 Vazquez-Flores letter to the Veteran, but even for that, the actual letter sent is not of record.  Adequate VCAA notice is required under 38 C.F.R. § 3.159 (2012).  Accordingly, adequate VCAA notice should be provided.  

Adequate VCAA assistance is also necessary under 38 C.F.R. § 3.159.  The Board notes in this regard that in September 2011, the Veteran's representative requested that VA incorporate into the Veteran's claims folder all VA medical records of treatment which the Veteran has received from the Pensacola, Florida VA Medical Center since 2002, and no action has been taken in this respect.  Furthermore, the Veteran suggested in September 2011 that there had been relevant recent VA treatment, and he indicated that he was last seen in an emergency room for kidney stone problems in March 2011.  Such records should be obtained.  

Also, since so much time has elapsed since the August 2006 VA examination and since it may not be able to be recovered, another VA examination that permits the Veteran's service-connected renal lithiasis disability to be rated under pertinent rating criteria should be obtained, as part of VA's duty to assist the Veteran under 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should exhaust all efforts to locate the Veteran's temporary file, and document such efforts.  If its efforts are unsuccessful, it should incorporate into the Veteran's claims folder, through available collateral sources, including the Veteran, his representative, and VA medical facilities, all available missing records that were previously submitted.  The RO should document exhaustive efforts in this regard.  The Veteran should also be given the opportunity to submit evidence to make up for any records which have been permanently lost.  

2.  The Veteran should be given adequate VCAA notice and assistance with respect to his claim.  To this end, all relevant VA and private medical records dating from 2006 to present, which have not been incorporated into the claims file, should be obtained.  

3.  Thereafter, the Veteran should be scheduled for a VA examination for his renal lithiasis disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly report all necessary information including examination findings in accordance with the VA rating criteria under 38 C.F.R. § 4.115b (2012) which are applicable to this appeal.  

4.  After completion of the above, the RO should review the expanded record and determine whether a higher rating is warranted for the Veteran's renal lithiasis disability.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


